Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites the limitations "the top surface of the first electronic device " and “the top surface of the second electronic device”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination and to further compact prosecution, these limitations will be read as “a top surface”.  Claim 26 recites the limitations “a top surface of the first electronic device” and “a top surface of the first electronic device”, but there is already a “the top surface of the first electronic device” and “the top surface of the second electronic device” in claim 25, from which 26 depends.  It is thus unclear whether separate, second top surfaces are intended.  For the purposes of examination and to further compact prosecution, these limitations will be read as “the top surface”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 20150340303 A1).
Regarding claim 1, Oh discloses a package structure (multichip package structure 30, fig 10), comprising: a wiring structure (package substrate with through electrodes, 3100); a first electronic devic
Regarding claim 5, Oh discloses an encapsulant (portion of protection later 3300 aside chips) encapsulating the first electronic device and the second electronic device, wherein a top surface of the encapsulant is coplanar with the top surface of the protection material (fig 10) and wherein the reinforcement structure further extends along the top surface of the encapsulant. 
Regarding claim 6, Oh further discloses that the reinforcement structure further includes a metal layer (heat spreader 3410).  
Regarding claim 7, Oh further discloses that the reinforcement structure further contacts the top surface of the first electronic device, the top surface of the second electronic device and the top surface of the encapsulant (fig 10).
Regarding claim 24, Oh further discloses that the reinforcement structure extends along the top surface of the second electronic device and the top surface of the first electronic device (figs 10, 11, para 0055).
Regarding claim 25, Oh discloses a package structure (multichip package structure 30, fig 10), comprising: a wiring structure (package substrate with through electrodes, 3100); a first electronic device (chip 3210) disposed on the wiring structure; a second electronic device (chip 3230) disposed on the wiring structure; a protection material (protective material 3300) disposed between the first electronic device and the second electronic device and including a top surface (upper surface 3303, fig 11), wherein a surface roughness of the top surface of the protection material, a surface roughness of the top surface (upper surface 3215, fig 11) of the first electronic device and a surface roughness of the top surface (upper surface 3235) of the second electronic device are substantially the same (global planar surface having a rough surface, para 0055); and a reinforcement structure (thermal interface material 3450 and heat spreader 3410) contacting the top surface of the protection material (figs 10, 11).
Regarding claim 26, Oh further discloses that a top surface of the protection material is coplanar with a top surface of the first electronic device and a top surface of the second electronic device (fig 11), wherein the reinforcement structure further extends along the top surface of the second electronic device and the top surface of the first electronic device (figs 10, 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Liu (US 20190103353 A1).
Regarding claim 8, Oh discloses that the wiring structure further includes a conduct via.
Oh does not disclose that the conduct via includes a first width and a second width, wherein the first width is closer to the reinforcement structure than the second width is, and wherein the first width is greater than the second width.
However, V-shaped conduct vias in wiring layers are extremely common.  For example, Liu discloses a wiring structure (redistribution layers 118a-c, fig 4F) having a conduct via (vias 120a, 116a-c) wherein the conduct via includes a first width (width closest to the chips) and a second width (with more distant from the chips).  As disclosed by Liu, this conformation of wiring structure is compact and provides enhanced integration and high interconnection density (e.g. Liu para 0002, 0095).
The wiring structure of Liu could replace the wiring structure of Oh.  This would result in the claimed limitation.  One of ordinary skill could have substituted the wiring structure of Liu for the wiring structure of Oh, oriented in the same manner as in Liu, to achieve the predictable result of increasing the density of interconnections available between and among the chips.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 8, the combination of Oh and Liu described above discloses that the first width (chip-facing width of vias 120a, 116a-c, Liu) is closer to the reinforcement structure (thermal interface material 3450 and heat spreader 3410, Oh) than the second width is (fig 4F, Liu), and wherein the first width is greater than the second width.
Regarding claim 23, the combination of Oh and Liu of claim 8 discloses that the wiring structure further includes a conductive via tapering toward a bottom surface of the wiring structure (fig 4F, Liu).



Regarding claim 27, Oh discloses a wiring structure.
Oh does not disclose that the wiring structure further includes a conduct via, wherein the conduct via includes a first width and a second width, wherein the first width is closer to the reinforcement structure than the second width is, and wherein the first width is greater than the second width (fig 4f, Liu).
However, V-shaped conduct vias in wiring layers are extremely common.  For example, Liu discloses a wiring structure (redistribution layers 118a-c, fig 4F) having a conduct via (vias 120a, 116a-c) wherein the conduct via includes a first width (width closest to the chips) and a second width (with more distant from the chips).  As disclosed by Liu, this conformation of wiring structure is compact and provides enhanced integration and high interconnection density (e.g. Liu para 0002, 0095).
The wiring structure of Liu could replace the wiring structure of Oh.  This would result in the claimed limitation.  One of ordinary skill could have substituted the wiring structure of Liu for the wiring structure of Oh, oriented in the same manner as in Liu, to achieve the predictable result of increasing the density of interconnections available between and among the chips.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 27, the combination of Oh and Liu described above discloses that the first width (chip-facing width of vias 120a, 116a-c, Liu) is closer to the reinforcement structure (thermal interface material 3450 and heat spreader 3410, Oh) than the second width is (fig 4F, Liu), and wherein the first width is greater than the second width (fig 4f, Liu).
Regarding claim 28, the combination of Oh and Liu of claim 27 further discloses that the wiring structure further includes an inner via (any of the middle vias, e.g. vias 116b, Liu fig 4F), wherein a width of the inner via increases toward the reinforcement structure.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Liu and further in view of Huang (US 20010045644 A1).
Regarding claim 9, the combination of Oh and Liu of claim 8 does not disclose a heat sink disposed on the reinforcement structure.
However, it is extraordinarily common to apply a heat sink on top of a chip package.  For example, Huang discloses a heat sink (heat dissipater 260, fig 5) disposed on a reinforcement structure (die pad 210).  The heat sink of Huang could be applied to the top of the semiconductor package of Oh.  This would arrive at the claimed limitation.  In the combination, each element merely performs the same as it does separately: the heat spreader of Oh would continue to distribute heat from hot spots over the chips, while the heat sink of Huang would continue to transmit heat away from the package.  Given the performance impacts of heat on semiconductor chips, disclosed at least by Huang at e.g. para 0004, a person having ordinary skill in the art at the time of filing would have recognized the predictable results of adding a heat sink to a chip package.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

	
	Claims 10, 21, 22, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Liao (US 20110090659)
	Regarding claim 10, Oh discloses that wherein the wiring structure has a first surface (top surface, fig 10,) a second surface (bottom surface of wiring substrate 3100) opposite to the first surface, and a lateral side surface (side surfaces) extending between the first surface and the second surface, the first electronic device and the second electronic device are disposed adjacent to the first surface of the wiring structure (fig 10).
Oh does not disclose that the reinforcement structure is further disposed on and contacts the lateral side surface of the wiring structure.
	However, it is commonplace for portions of a package to wrap around the wiring portion of a package.  For example, in the discussion of the prior art, Liao discloses the reinforcement structure (conformal shield 14) is further disposed on and contacts the lateral side surface of a wiring structure (substrate 11; also see fig 2 substrate 21 with grounding metal layer 212). 
	The heat spreader of Oh could likewise wrap around the sides of the package and contact the wiring layer, as in Liao.  This would allow a designer to connect to a ground line in the wiring layer, as disclosed by Liao at e.g. para 0019, and also spread heat from any thermal blocks that might be disposed at the edges of the wiring layer.  It would have been obvious for of ordinary skill in the art at the time of the filing could have applied the technique of Liao to form the heat spreader of Oh (e.g. by plating, sputtering, or other methods disclosed by Liao at e.g. para 0019) in the empty space of Oh (inside the stiffener 3415, Oh) so that it contacts the wiring layer (3100) of Oh.  This would achieve the predictable result of allowing external access to any ground line within the wiring layer.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 21, the combination of Oh and Liao of claim 10 further discloses that the reinforcement structure (conformal shield 14, Liao) further contacts a lateral side surface of the wiring structure (3100, Oh).	

	Regarding claim 22, Oh does not explicitly disclose a passive device disposed on a first surface of the wiring structure and covered by the reinforcement structure.
	However, Liao discloses a passive device (electrical elements 22, which may be passive devices, para 0015) disposed on a first surface of a wiring structure (21, fig 11) and covered by a reinforcement structure (conformal shield 25).  One of the three electronic devices of Oh could likewise be a passive device, as in Liao.  This would allow for the formation of more complex circuits, in the manner disclosed by Liao at e.g. para 0015.  One of ordinary skill in the art at the time of filing would have readily recognized that a passive device could replace an active component, depending on the design requirements of the package, without unpredictable results.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 29, Oh does not disclose that the reinforcement structure further contacts a lateral side surface of the wiring structure.
However, it is commonplace for portions of a package to wrap around the wiring portion of a package.  For example, in the discussion of the prior art, Liao discloses the reinforcement structure (conformal shield 14) further contacts the lateral side surface of a wiring structure (substrate 11; also see fig 2 substrate 21 with grounding metal layer 212). 
The heat spreader of Oh could likewise wrap around the sides of the package and contact the wiring layer, as in Liao.  This would allow a designer to connect to a ground line in the wiring layer, as disclosed by Liao at e.g. para 0019, and also spread heat from any thermal blocks that might be disposed at the edges of the wiring layer.  It would have been obvious for of ordinary skill in the art at the time of the filing could have applied the technique of Liao to form the heat spreader of Oh (e.g. by plating, sputtering, or other methods disclosed by Liao at e.g. para 0019) in the empty space of Oh (inside the stiffener 3415, Oh) so that it contacts the wiring layer (3100) of Oh.  This would achieve the predictable result of allowing external access to any ground line within the wiring layer.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Regarding claim 30, Oh does not explicitly disclose a passive device disposed on a first surface of the wiring structure and covered by the reinforcement structure.
	However, Liao discloses a passive device (electrical elements 22, which may be passive devices, para 0015) disposed on a first surface of a wiring structure (21, fig 11) and covered by a reinforcement structure (conformal shield 25).  One of the three electronic devices of Oh could likewise be a passive device, as in Liao.  This would allow for the formation of more complex circuits, in the manner disclosed by Liao at e.g. para 0015.  One of ordinary skill in the art at the time of filing would have readily recognized that a passive device could replace an active component, depending on the design requirements of the package, without unpredictable results.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Liao and further in view of Mori (US 20110175213 A1).
	Regarding claim 11, the combination of Oh and Liao of claim 10 does not disclose a third electronic device disposed adjacent to the second surface of the wiring structure; and a second encapsulant encapsulating the third electronic device, wherein the reinforcement structure contacts a lateral side surface of the second encapsulant.
	However, wiring layers often incorporate an additional chip.  For example, Mori discloses a third electronic device (semiconductor element 12, fig 1) disposed adjacent to the second surface (lower surface) of the wiring structure (wiring of e.g. layers 22 and 23); and a second encapsulant (insulating layer 21) encapsulating the third electronic device.  The wiring layer with attached underside electronic device of Mori could replace the wiring layer of Oh.  This would arrive at the claimed combination.  In the combination, each component would continue to function the same as separately: the additional chip of Mori would continue to pro9vide more processing power in a smaller space, as disclosed by Mori at e.g. para 0003.  Meanwhile, the wiring layers and second vias 24 of Mori would continue to allow the upper chips of Oh to communicate with the PCB.  One of ordinary skill in the art at the time of the invention could have included a third chip under a wiring layer in the device of Oh, to achieve the predictable result of increasing the processing capacity available in the same lateral space.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 

Regarding rejections under 102:
	Applicant states that Heide does not disclose every element of claim 1, in light of the newly-added -- and newly-removed -- limitation (page 10, remarks filed 09/07/2021).

Examiner’s response:
	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Regarding rejections under 103:
Applicant states that claim 10 recites “a third electronic device disposed adjacent to the second surface of the wiring structure; and a second encapsulant encapsulating the third electronic device, wherein the reinforcement structure contacts a lateral side surface of the second encapsulant." Applicant states that the references of record have not been shown to disclose or suggest "a third electronic device," "a second encapsulant encapsulating the third electronic device," and "the reinforcement structure contacts a lateral side surface of the second encapsulant."

Examiner’s response:
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Additionally, applicant appears to argue that no single reference shows both an encapsulated third electronic device, and reinforcement structure contacting a lateral side of the encapsulant around the third electronic device.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M-F, EST, between 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812